        Case 3:19-cr-00367-CRB Document 143 Filed 12/18/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                                   CRIMINAL MINUTES


Date: December 18, 2019          Time in Court: 8 minutes        Judge: CHARLES R. BREYER
Case No.: 19-cr-00367-CRB-4 Case Name: UNITED STATES v. JULIO CESAR VIERA-CHIRINOS

Attorney for United States of America: Ryan Rezaei
Attorney for Defendant: Karen McConville

Defendant: [X] PRESENT [] NOT PRESENT
Defendant's Custodial Status: [X] In Custody [] Not In Custody

Deputy Clerk: Tana Ingle                              Court Reporter: Ana Dub
Interpreter: Conchita Lozano - Spanish                Probation Officer: JD Woods for Brian Casai


                                       PROCEEDINGS

   1. Sentencing - held


                                  RESULT OF HEARING

Court adjusts the presentence report to reflect a reduction in the offense level to 9.
Defendant is committed to the Bureau of Prisons for a term of (time served) followed by 3 years
of supervised release.
A special assessment fee of $100 is imposed.
See Judgment for special conditions.
